       Case 1:20-cr-02021-SMJ      ECF No. 20    filed 07/14/20   PageID.62 Page 1 of 4


                                                                            FILED IN THE
                                                                        U.S. DISTRICT COURT
                                                                  EASTERN DISTRICT OF WASHINGTON
1
                                                                    Jul 14, 2020
2                                                                      SEAN F. MCAVOY, CLERK



3                         UNITED STATES DISTRICT COURT
                         EASTERN DISTRICT OF WASHINGTON
4
     UNITED STATES OF AMERICA,                    No. 1:20-cr-02021-SMJ
5
                                Plaintiff,
6                                                 PROTECTIVE ORDER
                  v.
7
     JOSHUA S. LYNCH,
8
                                Defendant.
9

10         Before the Court, without oral argument, is the Government’s Stipulation for

11   Protective Order Regarding Identification of Minor Victim Pursuant to 18 U.S.C.

12   § 3509, ECF No. 17, and related motion to expedite, ECF No. 18. Having reviewed

13   the pleadings and the file in this matter, the Court is fully informed and finds that a

14   protective order pursuant to 18 U.S.C. § 3509 (d)(3)(B)(ii) is necessary in this case.

15   Accordingly, the Court GRANTS the Government’s motions and enters the

16   following protective order:

17         IT IS HEREBY ORDERED, that the privacy protection measures mandated

18   by 18 U.S.C. § 3509(d), when a case involves a person under the age of eighteen

19   years who is alleged to be a victim of a crime of sexual exploitation, or a witness to

20   a crime committed against another person, apply to this case, thus;




     PROTECTIVE ORDER – 1
       Case 1:20-cr-02021-SMJ        ECF No. 20   filed 07/14/20   PageID.63 Page 2 of 4




1          IT IS FURTHER ORDERED that all persons acting in this case in a capacity

2    described in 18 U.S.C. § 3509(d)(1)(B), shall follow and abide by the privacy

3    protections of 18 U.S.C. § 3509(d)(1) and (2) as follows:

4
           (d)   Privacy protection.
5
                 (1)    Confidentiality of information.
6
                        (A)   A person acting in a capacity described in
7                             subparagraph (B) in connection with a criminal
                              proceeding shall—
8
                              (i)      keep all documents that disclose the
9                                      name or any other information
                                       concerning a child in a secure place to
10                                     which no person who does not have
                                       reason to know their contents has access;
11                                     and

12                            (ii)     disclose documents described in clause
                                       (i) or the information in them that
13                                     concerns a child only to persons who, by
                                       reason of their participation in the
14                                     proceeding, have reason to know such
                                       information.
15
                        (B)   Subparagraph (A) applies to—
16
                              (i)      all employees of the Government
17                                     connected with the case, including
                                       employees of the Department of Justice,
18                                     any law enforcement agency involved in
                                       the case, and any person hired by the
19                                     Government to provide assistance in the
                                       proceeding;
20
                              (ii)     employees of the court;


     PROTECTIVE ORDER – 2
       Case 1:20-cr-02021-SMJ      ECF No. 20    filed 07/14/20   PageID.64 Page 3 of 4




1
                               (iii)   the defendant and employees of the
2                                      defendant, including the attorney for the
                                       defendant and persons hired by the
3                                      defendant or the attorney for the
                                       defendant to provide assistance in the
4                                      proceeding; and

5                              (iv)    members of the jury.

6                 (2)    Filing under seal. All papers to be filed in court that
                         disclose the name of or any other information
7                        concerning a child shall be filed under seal without
                         necessity of obtaining a court order. The person who
8                        makes the filing shall submit to the clerk of the
                         court—
9
                         (A)   the complete paper to be kept under seal; and
10
                         (B)   the paper with the portions of it that disclose
11                             the name of or other information concerning a
                               child redacted, to be placed in the public
12                             record.

13         IT IS FURTHER ORDERED that counsel shall remind all persons providing

14   assistance on this case of these obligations.

15         IT IS FURTHER ORDERED that any alleged minor victim will be referred

16   by a pseudonym agreed upon by counsel for the United States and the Defendant.

17   Counsel shall be consistent in their use of the identifier selected. The parties shall

18   prepare their witnesses and instruct them to refer to the alleged minor victims only

19   by using the agreed pseudonyms (e.g., “Jane Doe 1,” “Jane Doe 2,” etc.), rather than

20   their names, in opening statements and in closing arguments.




     PROTECTIVE ORDER – 3
       Case 1:20-cr-02021-SMJ      ECF No. 20    filed 07/14/20   PageID.65 Page 4 of 4




1          IT IS FURTHER ORDERED that all personal information relating to any

2    minor victim shall be precluded from public disclosure.

3          IT IS FURTHER ORDERED that the defense, including counsel for

4    Defendant, staff, investigators, and interns, is precluded from disclosing or

5    disseminating in any manner, the name or identity of any alleged victim and/or the

6    nature of the allegations, except by the alleged victim’s initials or pseudonym.

7    Defendant himself may review any unredacted non-contraband discovery in the

8    presence of defense counsel or a defense investigator, but Defendant shall not keep

9    any discovery in his own possession outside the presence of defense counsel or a

10   defense investigator. Defense counsel and defense investigators shall not permit

11   Defendant to keep, copy, or record the identities of any child or victim identified in

12   discovery in this case.

13         IT IS SO ORDERED. The Clerk’s Office is directed to enter this Order and

14   provide copies to all counsel.

15         DATED this 14th day of July 2020.

16                       _________________________
                         SALVADOR MENDOZA, JR.
17                       United States District Judge

18

19

20



     PROTECTIVE ORDER – 4
